 



Exhibit 10.2

INDYMAC BANCORP, INC.
CASH INCENTIVE AWARD PROGRAM
UNDER THE
2002 INCENTIVE PLAN, AS AMENDED AND RESTATED

ARTICLE 1
ESTABLISHMENT OF PROGRAM

     1.1 Background of Plan. The Cash Incentive Award Program (the “Program”) is
a subplan of the IndyMac Bancorp, Inc. 2002 Incentive Plan, as Amended and
Restated (the “Plan”), consisting of a program for the grant of Cash Incentive
Awards under Section 4 of the Plan. The Program has been established and
approved, and will be administered by, the Management Development and
Compensation Committee pursuant to the terms of the Plan. It is intended that
Awards under the Program shall be fully deductible by the Company without regard
to the limitations of Code Section 162(m). The Effective Date of the Program is
March 1, 2004.

     1.2 Purpose. The purpose of the Program is to increase Participants’
economic interest in the success of the Company, to encourage Participants to
continue employment with the Company, and to reward Participants for achieving
long-term performance goals established by the Committee.

ARTICLE 2
ADMINISTRATION

     2.1 Committee. The Program shall be administered by the Management
Development and Compensation Committee of the Board of Directors of the Company.

     2.2 Authority of Committee. The Committee has the authority and discretion
to administer the Plan pursuant to the terms of Section 7.2 of the Plan,
including the exclusive power, authority and discretion to: (a) designate
Participants; (b) grant Cash Incentive Awards under the Program and establish
the terms, conditions, Performance Goals, restrictions, and other provisions of
such Awards, (c) reduce any Cash Incentive Award, regardless of the achievement
of designated Performance Goals; (d) interpret the Program, establish, amend,
and rescind any rules and regulations relating to the Program, and determine the
terms and provisions specified in any Award Matrix under the Program; (e) make
all other decisions and determinations that may be required under the Program or
as the Committee deems necessary or advisable to administer the Program; and
(f) subject to Article 6 hereof, amend, modify, or terminate the Program as
provided herein.

     2.3. Decisions Binding. The Committee’s interpretation of the Program and
all decisions and determinations by the Committee with respect to the Program
are final, binding, and conclusive on all parties.

ARTICLE 3
ELIGIBILITY

     3.1. General. Participation in the Program is limited to key executives of
the Company and any Subsidiary who are members of a select group of highly
compensated or management employees who, through the effective execution of
their assigned duties and responsibilities, are in a position to have a direct
and measurable impact on the Company’s financial results, and are designated by
the Committee to be eligible for a Cash Incentive Award. Initially, Participants
shall be the executives comprising the

-1-



--------------------------------------------------------------------------------



 



Company’s Executive Committee, other than Messrs. Perry and Wohl. The Committee
will consider each of Messrs. Perry and Wohl for participation when and if their
employment agreements are renegotiated.

     3.2. Demotions. If a Participant is demoted during a Performance Period,
the Committee will determine, in its sole discretion, whether the Participant
shall end participation in the Program at that time, or shall continue as a
Participant, perhaps at a reduced level. If participation ends, any Cash
Incentive Awards earned during the time of participation will be prorated for
the applicable Performance Periods, and will be paid only if the Participant is
still an employee at the time that payouts of his or her Cash Incentive Awards
are made. Any such proration shall be based on the number of full months the
Participant participated in the Program during the applicable Performance
Period. Payouts of Cash Incentive Awards in this situation shall be calculated
and paid after the end of the relevant Performance Periods, the same as for
other Participants.

ARTICLE 4
DEFINITIONS

     4.1 Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned such terms in the Plan. In addition, the
following terms shall have the following meanings for purposes of the Program:



  (a)   “Award Matrix” means a matrix adopted by the Committee with respect to a
Performance Period equating the value of a Cash Incentive Award to the
attainment of Performance Goals. The Payout Matrix for the initial three-year
Performance Period (2004-2006) is set forth on Exhibit A hereto.     (b)   “Cash
Incentive Award” means a cash award payable to a Participant in the Program
based on the achievement of threshold performance or better during a Performance
Period.     (c)   “Committee” means the Management Development and Compensation
Committee of the Board of Directors of the Company.     (d)   “Covered Employee”
means a covered employee as defined in Code Section 162(m)(3).     (e)   “EPS
CAGR” means the compound annual growth rate in the Company’s earnings per common
share, calculated on a fully diluted basis, as determined under Generally
Accepted Accounting Principles (GAAP) as reported in the Company’s financial
statements.     (f)   “Payout Date” means the date on which the Committee
effects the payout of a Cash Incentive Award. In normal circumstances, such date
must be within thirty (30) days following the end of the relevant Performance
Period; provided, however, that in no event will a Payout Date for a Covered
Employee occur prior to the certification by the Committee of the value of the
Cash Incentive Awards based on the achievement of Performance Goals over the
Performance Period. In the event of a Change in Control, the Payout Date means
the earlier of (i) the one-year anniversary of the Change in Control, or
(ii) the date of such Participant’s termination of employment following such
Change in Control due to his or her death, Disability, termination without
Cause, or resignation for Good Reason.     (g)   “Performance Goals” are goals
established by the Committee with respect to a Performance Period that determine
the value of a Cash Incentive Award for such Performance Period. In accordance
with Sections 4.3 and 9(q) of the Plan, Performance Goals shall be determined

-2-



--------------------------------------------------------------------------------



 



      solely on the basis of on any one or more of the following, as selected by
the Committee: core earnings; net worth; asset quality; efficiency ratio; loan
origination; deposit growth; interest rate risk; earnings per share; return on
average common equity; return on average equity; net operating expense, either
before or after amortization of intangible assets (goodwill); operating earnings
(earnings before transaction-related expense) per diluted share of common stock,
either before or after amortization of intangible assets (goodwill); return on
average assets, ratio of non-performing assets to total assets; customer
service; and regulatory compliance. The Performance Goals for the initial
three-year Performance Period are based on ROE and EPS CAGR as, set forth in the
Award Matrix attached hereto as Exhibit A.



  (h)   “Performance Period” means a three-year period established by the
Committee from time to time over which performance will be measured to determine
the value of Cash Incentive Awards. The initial Performance Period under the
Program is the three-year period including fiscal years 2004, 2005, and 2006.
The Committee may determine and declare subsequent Performance Periods from time
to time. Performance Periods may, but need not, overlap.     (i)   “Retirement”
means retirement or resignation after at least ten (10) years of employment with
the Company or a Subsidiary and the attainment of age 55.     (j)   “ROE” means
return on average equity as determined under Generally Accepted Accounting
Principles (GAAP) as reported in the Company’s financial statements.     (k)  
“Target Units” means the number of shares of Stock in which a Cash Incentive
Award is initially denominated, as determined pursuant to Section 5.1.

ARTICLE 5
OPERATION OF THE PLAN

     5.1 Target Units. Cash Incentive Awards initially shall be denominated in a
number of shares of Stock determined by the Committee, which shall serve as the
Target Units for the relevant Performance Period. The number of Target Units
relating to each Cash Incentive Award normally will be equal to that number of
shares of Stock having a Fair Market Value on the grant date equal to 50% of the
annual cash bonus earned by a Participant for performance in the prior fiscal
year (but not less than 25% of, or greater than 75% of, the Participant’s target
bonus for such prior fiscal year), but may be determined otherwise in the sole
discretion of the Committee. Each Participant’s Target Units for the initial
Performance Period (2004-2006) is set forth on Exhibit B hereto.

     5.2 Vesting. Cash Incentive Awards will cliff vest at the end of the
relevant Performance Period, and there will be no partial or ratable vesting
prior to such date. Notwithstanding the foregoing, in the event of a
Participant’s termination of employment by reason of death, Disability or
Retirement under Section 5.8 hereof, his or her Cash Incentive Awards will vest
upon the date of such termination, and in the event of a Change in Control under
Section 5.9 hereof, a Participant’s Cash Incentive Awards will vest in full on
the applicable Payout Date.

     5.3 Award Matrix. The Performance Goals and payout amounts applicable to
the initial Performance Period are based on the average EPS CAGR and ROE over
the Performance Period, as set forth in the Award Matrix attached hereto as
Exhibit A. The Committee may establish different Award Matrices for future
Performance Periods. Pursuant to Section 4.3 of the Plan, the Committee shall
establish Performance Goals and the applicable Award Matrix not later than 90
days after the beginning

-3-



--------------------------------------------------------------------------------



 



of the Performance Period for which such Performance Goals relate (but in no
event after 25% of the Performance Period has elapsed).

     5.4 Determination of Performance Results. As soon as reasonably possible
after the close of the fiscal year marking the end of a Performance Period, the
Committee will determine and certify in writing the degree to which the
Performance Goals have been attained. The Committee shall have the sole
authority to determine to what the extent the Performance Goals have been
attained. Any payment of a Cash Incentive Award shall be conditioned on the
written certification of the Committee in each case that the Performance Goals
and any other material conditions were satisfied. In determining whether the
Performance Goals have been met, the Committee may in its discretion adjust the
financial results for a Performance Period to exclude the effect of unusual
charges or income items or other events (including, without limitation,
acquisitions or divestitures), which are distortive of financial results for the
Performance Period; provided, however, that with respect to Covered Employees,
measurement of the Company’s performance against the Performance Goals
established by the Committee shall be objectively determinable and, to the
extent they are expressed in standard accounting terms, shall be determined
according to generally accepted accounting principles as in existence on the
date on which the Performance Goals are established and without regard to any
changes in such principles after such date. No adjustment will be made with
respect to a Covered Employee if the Committee determines that such adjustment
will cause a Cash Incentive Award to such Covered Employee to fail to qualify as
performance-based compensation under Code Section 162(m).

     5.5 Payout of Awards. Cash Incentive Awards will be paid in cash on the
relevant Payout Date in an amount equal to the product obtained by multiplying
(a) the Target Units for the Performance Period, as determined in Section 5.1
hereof, by (b) the applicable multiple set forth in the Award Matrix for the
Performance Period, by (c) the Fair Market Value per share of Stock as of the
last day the fiscal year marking the end of the Performance Period. Except as
provided in Section 7.1 hereof, dividends paid on Company common stock during
the Performance Period will not be considered in calculating such payout amount.
The Committee may, in its discretion, reduce the cash payout amount of a Cash
Incentive Award otherwise payable to one or more Participants under the Program,
notwithstanding the achievement of a Performance Goal. In the event that the
minimum Performance Goals for a Performance Period are not met, such that the
conditions for the threshold payout set forth in the relevant Award Matrix are
not satisfied, the Cash Incentive Awards relating to such Performance Period
shall have no value and, at the end of such Performance Period, shall lapse and
be of no further effect.

     5.6 Payout Deferrals. Unless otherwise determined by the Committee, a
Participant who is eligible to participate in a deferred compensation plan
maintained by the Company may elect to defer receipt of the payout of his or her
Cash Incentive Award, if any, with respect to such Performance Period subject to
the terms and conditions of such deferred compensation plan. Any amount so
deferred will be governed by the terms of the applicable deferred compensation
plan.

     5.7 Payout Limit. In no event shall any Participant receive a cash payout
for a Cash Incentive Award which exceeds the annual limit provided in Section
4.2 of the Plan, as it may be amended from time to time. As of the Effective
Date of the Program, this limit is equal to $2 million for each year of the
relevant Performance Period. Subject to Code section 162(m), if the payout of a
Cash Incentive Award is deferred by the Participant pursuant to Section 5.6
hereof, any additional amounts attributable to earnings during the deferral
period shall be disregarded for purposes of applying this annual cash limit.

     5.8 Termination of Employment. If a Participant ceases being an employee of
the Company or any Subsidiary for any reason other than death, Disability, or
Retirement, then his or her participation in the Program shall automatically be
terminated and the Participant will forfeit any right to

-4-



--------------------------------------------------------------------------------



 



any unvested Cash Incentive Awards. A Participant’s transfer of employment from
the Company to one of its Subsidiaries, from a Subsidiary to the Company, or
from one Subsidiary to another Subsidiary shall not constitute a termination of
employment for purposes of the Program. In the event of a Participant’s
termination of employment by reason of death, Disability or Retirement, his or
her outstanding Cash Incentive Awards will vest in full, and the Company will
within ten (10) days following such termination effect a payout of the
Participant’s then-outstanding Cash Incentive Awards equal to the aggregate
number of Target Units subject to such Cash Incentive Awards multiplied by the
Fair Market Value per share of Stock on the date of such termination. Amounts
paid on behalf of a deceased Participant will be paid to the Participant’s
Beneficiary.

     5.8 Change in Control. Notwithstanding any provision to the contrary herein
or in the Plan, in the event of a Change in Control, each Participant’s Cash
Incentive Awards shall vest in full upon the Payout Date, at which time the
Company or its successor shall effect a payout of the Participant’s
then-outstanding Cash Incentive Awards equal to the aggregate number of Target
Units subject to such Cash Incentive Awards multiplied by 125% of the Fair
Market Value per share of Stock on the Payout Date.

ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION

     6.1. Amendment, Modification and Termination. The Committee may, at any
time and from time to time, amend, modify or terminate the Program. The
Committee may condition any amendment or modification on the approval of
shareholders of the Company if such approval is necessary or deemed advisable
with respect to applicable laws, policies or regulations.

     6.2 Termination After or During the Performance Period. Termination of the
Program after a Performance Period but before the payout of the relevant Cash
Incentive Award is made will not reduce a Participant’s rights to receive the
payout of his or her Cash Incentive Award for the Performance Period.
Termination or amendment of the Program during a Performance Period may be
retroactive to the beginning of the Performance Period, at the discretion of the
Committee. If any amendment or termination occurs during a Performance Period,
the Committee, in its sole discretion, shall determine when and to what extent
Cash Incentive Awards shall be paid for the portion of the Performance Period
preceding the amendment or termination.

ARTICLE 7
CHANGES IN CAPITAL STRUCTURE

     7.1. Adjustments. If, during a Performance Period, the Company’s corporate
structure or capitalization should be materially altered by virtue of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, rights offer, liquidation, dissolution, merger, consolidation, spin-off
or sale of assets, or any other change in or affecting the corporate structure
or capitalization of the Company, which does not constitute a Change in Control,
the Committee may redefine any Award Matrix or adjust any Performance Period, to
reflect the impact of such change. The nature of any such adjustment shall be to
protect the purpose and integrity of the Program, reducing the potential for
windfall gains or losses for Participants.

ARTICLE 8
GENERAL PROVISIONS

     8.1. Nonassignability. Participant rights under the Program may not be
transferred, assigned, pledged or encumbered, without the express prior consent
of the Committee.

-5-



--------------------------------------------------------------------------------



 



     8.2. No Right to Participate. No officer or employee shall have any right
to be selected to participate in the Program.

     8.3. No Right to Employment. Nothing in the Program shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary or at any particular
position or rate of compensation.

     8.4. Withholding. In accordance with Section 5.4 of the Plan, the Company
or any Subsidiary shall have the authority and the right to deduct or withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of Cash Incentive Awards granted under the Program.

     8.5. Unfunded Status of Awards. The Program is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to the Program, nothing contained in the
Program shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

     8.6. Expenses. The expenses of administering the Program shall be borne by
the Company and its Subsidiaries.

     8.7. Titles and Headings. The titles and headings of the Sections in the
Program are for convenience of reference only, and in the event of any conflict,
the text of the Program, rather than such titles or headings, shall control.

     8.8. Governing Law. The Program shall be construed in accordance with and
governed by the laws of the State of Delaware, without regarding to the conflict
of law provisions in any jurisdiction.

     8.9 Severability. If any provision of this Program is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, the remaining provisions hereof shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision.
Furthermore, in lieu of such illegal or unenforceable provision, there shall be
added automatically as a part of this Program a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and still
be legal, valid and enforceable.

     8.10 Plan Controls. This Program is adopted pursuant to and shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Program, the provisions of the Plan shall be controlling and
determinative.

     The foregoing is hereby acknowledged as being the IndyMac Bancorp, Inc.
Cash Incentive Award Program as adopted by the Committee on March 1, 2004.

     

  INDYMAC BANCORP, INC.  
 
  By:

 

--------------------------------------------------------------------------------

 
 

  Name:

 

--------------------------------------------------------------------------------

 
 

  Title:

 

--------------------------------------------------------------------------------

 

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

AWARD MATRIX

For the three-year Performance Period for fiscal years 2004-2006

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B

TARGET UNITS

For the three-year Performance Period for fiscal years 2004-2006

     

--------------------------------------------------------------------------------

    Participant   Target Units

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Note: Unless otherwise determined by the Committee, the number of each
Participant’s Target Units for the 2004-2006 Performance Period is intended to
be that number of shares of Stock having a Fair Market Value on the grant date
equal to 50% of the annual cash bonus earned by such Participant for performance
in 2003 (but not less than 25% of, or greater than 75% of, the Participant’s
target bonus for 2003).

-2-